


Exhibit 10.2

 

AGREEMENT DTR-082-13/D-NK-0117/2013

 

between

 

“Russian Television and Broadcasting Network” Federal State Unitary Enterprise

 

and

 

“Novy Canal” Closed Joint Stock Company

 

for provision of telecommunication services for on-air digital ground-based TV
broadcasting of “Domashny” Channel as a part of the 2nd digital package

 

Moscow, Russian Federation

March 14, 2013

 

--------------------------------------------------------------------------------


 

“Novy Canal” Closed Joint Stock Company (TV Broadcasting License series TV №
20373 as of April 5, 2013), hereinafter referred to as the Customer represented
by Korotkova Nataliya Alexandrovna, the CEO, acting under the Articles, on the
one part, and “Russian Television and Broadcasting Network” Federal State
Unitary Enterprise (Telecommunication Services License № 107600 as of
February 14, 2013), hereinafter referred to as the Performer represented by
Mr. Popov Aleksey Yurievich, First Deputy CEO for Economics and Finance, acting
under the Power of Attorney № 0112/260 as of May 5, 2012, on the other part, and
collectively referred to as the Parties, have agreed as follows:

 

1.                                      Subject of Agreement

 

1.1.               The Performer shall render and the Customer shall accept the
telecommunication services for on-air digital ground-based TV broadcasting
(hereinafter the Services) of “Domashny” Channel (hereinafter the TV Channel) as
a part of the 2nd digital package (multiplex) on the territory of the Russian
Federation subject to effective licenses of the Parties and the present
Agreement, including services for receipt of the TV Channel’s signal and its
over-the-air transmission in the localities listed in the Attachment 1 to this
Agreement.

 

The Performer shall make all preparatory actions necessary to start the on-air
digital ground-based broadcasting, including entering into the Lease Agreement
for satellite resource and    signal flow channel of the TV Channel as a part of
a single digital signal to the satellite vehicle, which are necessary to test
the operation of technical equipment of the Performer.

 

1.2.            Nomenclature of Services which the Performer can render to the
Customer shall be specified in Attachment 2 hereto.

 

1.3.            List of the rendered Services, double of multiplex broadcasted
in every locality, population coverage, list of technical equipment with the
place of installation and characteristics (HQTV, power), term (period) of
Services, tariffs and costs of the rendered Services shall be determined by the
Parties in the Loading Schedule per each calendar year which is indicated as
Attachment 3 hereto (hereinafter the Loading Schedule).

 

The Loading Schedule specifies the Performer’s technical equipment and third
parties (co-performers) employed to render Services, which hereinafter shall be
referred to as the Performer’s technical equipment.

 

Actual date of commencement of Services specified in the Loading Schedule shall
be agreed by the Parties in accordance with Section 4 hereto.

 

1.4.            Attachments signed by the Parties shall form an integral part of
this Agreement.

 

2. Rights and obligation of Parties

 

2.1.                            The Performer shall undertake to:

 

2.1.1.                   Render services and coordinate actions with the
Customer subject to terms and conditions of this Agreement and regulations
listed in Section 11 herein. The list of regulations shall be updated according
to further approval of national standards and regulations by the regulating
authorities in on-air ground-based digital TV broadcasting and rendering
services for on-air ground-based digital TV broadcasting.

 

2.1.2.                   Transmit the signal of the Customer’s TV Channel as a
part of multiplex designed for the relevant territory (time zone) in accordance
with the Trunk (satellite) signal flow layout of the TV Channel to the
transmitting technical equipment of the Performer and on terms as agreed by the
Parties in Attachment 4 hereto.

 

2.1.3.                   Broadcast the TV Channel observing the characteristics
of the TV Channel’s signal specified in Attachment 5 hereto.

 

2.1.4.                   Render Services accepted for payment subject to
Section 4 of the Agreement in accordance with the Loading Schedule in 24h/7days
mode in full with no editions, cuts, inserts, overlaps, including crawl line or
other information and/or other alterations of the contents of the TV Channel
unless such alterations have been agreed with the Customer prior in written.

 

2

--------------------------------------------------------------------------------


 

2.1.5.                   Allow no interruptions in rendering Services; maintain
uninterrupted operation of the Performer’s technical equipment and the
characteristics of the technical equipment to be in accordance with the
requirements specified in regulations of Section 11 of this Agreement.

 

2.1.6.                   Inform the Customer if there are any interruptions in
operation of the Performer’s technical equipment, which have led to suspension
(interruption) in rendering Services as well as to variation of characteristics
of the Performer’s technical equipment from those specified in the regulations
of Section 11 of the Agreement:

 

· If variations of characteristics occur with the Performer’s technical
equipment installed for on-air ground-based digital broadcasting of the TV
Channel in locations with the population of more than 100000 people —
immediately, but not later than one hour from such variations and subject to
clause 10.4.1 of this Agreement;

 

· If variations of characteristics occur with the Performer’s technical
equipment installed for on-air ground-based digital broadcasting of the TV
Channel in locations with the population of less than 100000 people — in daily
equipment operation reports subject to clause 2.1.8 of this Agreement.

 

2.1.7.                   Take all reasonable steps to restore the normal
operation of the Performer’s technical equipment immediately upon the variations
have taken place. Inform the Customer once the normal operation of the technical
equipment has been restored:

 

· If normal operation of the Performer’s technical equipment installed for
on-air ground-based digital broadcasting of the TV Channel in locations with the
population of more than 100000 people has been restored - immediately, but not
later than one hour from such restore subject to clause 10.4.1 of this
Agreement;

 

· If normal operation of the Performer’s technical equipment installed for
on-air ground-based digital broadcasting of the TV Channel in locations with the
population of less than 100000 people has been restored - in daily equipment
operation reports subject to clause 2.1.8 of this Agreement.

 

2.1.8.                   Submit to the Customer the malfunction report as
regards to the Performer’s technical equipment on a daily basis until 10 a.m.
Moscow Time for the previous 24-hour period (Moscow Time). The malfunction
report shall indicate: location of the technical equipment, the item of the
technical equipment, type of malfunction, duration of malfunction (from — to),
and reason of malfunction.

 

2.1.9.                   Submit to the Customer the Overhaul and Maintenance
Schedule of the Performer’s technical equipment (hereinafter the Maintenance
Schedule) for 2013 up to September 1, 2013.

 

Submit to the Customer the Loading Schedule and the Maintenance Schedule for the
next calendar year not later than October 1 of the present year.

 

The Loading Schedule for the next calendar year shall indicate:

 

· List of Services accepted for payment by the Customer as at the date of
signing of the Loading Schedule by the Parties for the relevant calendar year,
including double of multiplex broadcasted in every locality, population
coverage, list of technical equipment with the place of installation and
characteristics (HQTV, power), term (period) of Services, tariff and cost of the
rendered Services for the next calendar year;

 

· List of Services to be rendered indicating the double of multiplex broadcasted
in every locality, population coverage, list of technical equipment with the
place of installation and characteristics (HQTV, power), Services commencement
date, tariff and cost of the rendered Services for the relevant calendar year.

 

2.1.10.            Carry out maintenance and overhaul in accordance with the
Maintenance Schedule submitted to the Customer. Periods of scheduled
interruptions in rendering Services in accordance with the Routine Maintenance
Schedule agreed with the Customer shall be considered in the Loading Schedule
and therefore shall be exempt from payment.

 

2.1.11.               Provide access of the Customer’s representatives to the
Performer’s technical equipment used for rendering Services either for joint
control instrumentation of electrical characteristics as per Section 3 of the
present Agreement or in other cases set forth in this Agreement, observing the
order prescribed for the relevant communications facility, as well as to render
any other assistance to the Customer in carrying out such instrumentation.

 

3

--------------------------------------------------------------------------------


 

Inform the Customer on the commissioning date of the Automated Monitoring System
of the Performer’s technical equipment operation and agree with the Customer on
the procedures of the Customer’s access to the aforementioned system as to
obtain the operation report of the Performer’s technical equipment.

 

2.1.12.               Maintain (see the other co-performers to do the same) all
approvals, licenses and other documents necessary for rendering Services
hereunder timely, independently and at its own cost.

 

The Performer shall submit to the Customer the copies of the aforementioned
documents within 5 (five) business days from the date of the Customer’s request
as set forth in Section 4 of the present Agreement.

 

2.1.13.            Arrange financial settlements with the Customer for the
Services subject to provisions of Section 5 and 6 of the present Agreement.

 

2.1.14.            Inform the Customer on adjustment procedures of a
Single-Frequency Network with a view to put new telecommunication facilities
into service as a part of Single-Frequency Network. A Single-Frequency Network
shall mean the network of on-air digital broadcasting in which several
transmitters synchronically emit the same signal in one frequency channel
(hereinafter the Single-Frequency Network), as well as to inform the Customer on
interruptions in broadcasting of the TV Channel to configure the
Single-Frequency Network in order set forth in clause 10.4.1 herein, on
initiation of adjustment procedures of the Single-Frequency Network — not less
than 10 (ten) business days prior, on termination of the procedure — not later
than 1 (one) business day.

 

Period (date and duration) of interruption in broadcasting of the TV Channel to
carry out the adjustment procedures of the Single-Frequency Network shall be
indicated in the daily operation reports of the Performer’s technical equipment,
in the Protocol of the results and shall be exempt from payment.

 

2.2.                              The Performer shall be entitled to:

 

2.2.1.                     Suspend rendering Services in case of emergency
situation on the Performer’s technical equipment used for rendering Services and
carry out repair and restoration works with immediate notification to the
Customer subject to clause 2.1.6 of the Agreement. Date and time of emergency
interruption shall be indicated in the malfunction report of the Performer’s
technical equipment (clause 2.1.8 of the Agreement) and shall be exempt from
payment.

 

2.2.2.             Use communication networks of other operators (co-performers)
to render Services hereunder in accordance with available approvals.

 

The Performer shall be liable for the activities of employed third parties, as
for its own actions.

 

2.3.                              The Customer shall undertake to:

 

2.3.1.            Provide the TV Channel’s signal flow to the input of the
Performer’s technical equipment in 24h/7days mode in accordance with the TV
Channel’s Signal Flow Diagram to the Performer’s technical equipment (Attachment
6 hereto).

 

2.3.2.            Ensure the technical characteristics of the TV Channel’s
signal that goes to the input of the Performer’s technical equipment in
accordance with the TV Channel’s Signal Flow Diagram and regulations set forth
in Section 11 herein.

 

2.3.3.            Coordinate activities with the Performer subject to terms and
conditions of the present Agreement and regulations set forth in Section 11
herein.

 

2.3.4.            Arrange financial settlements with the Performer for the
Services subject to provisions of Section 5 and 6 of the present Agreement.

 

2.3.5.            Before November 1 of the present year to coordinate the
Loading Schedule and the Maintenance Schedule for the next calendar, received
from the Performer subject to clause 2.1.9 of the Agreement.

 

2.3.6.            Reimburse the Performer’s expenses on lease of satellite
resource and signal flow channel of the TV Channel as a part of a single digital
signal to the satellite vehicle to prepare for launching the on-air digital
ground based broadcasting of the TV Channel subject to Section 5 of the
Agreement.

 

4

--------------------------------------------------------------------------------


 

2.4.                                The Customer shall be entitled to:

 

2.4.1.                   Control the operation of the Performer’s technical
equipment by carrying out scheduled and unscheduled control instrumentation of
its performance subject to provisions of Section 3 herein and regulations set
forth in Section 11 herein.

 

2.4.2.                   Visit telecommunication facilities of the Performer to
carry out joint control instrumentation of the Performer’s technical equipment
and in other cases provided for in this Agreement, observing the prescribed for
the relevant communications facility.

 

2.4.3.                   To receive the information from the Performer at the
request and due to rendering Services hereunder.

 

2.4.4.                   Interrupt the TV Channel’s signal flow to the
Performer’s technical equipment in emergency situations with prompt notification
of the Performer subject to provisions of clause 10.4.1 herein. The Customer
shall immediately inform the Performer of restore of signal flow as provided for
in clause 10.4.1 of this Agreement.

 

2.5.                             The Parties shall be obliged to:

 

2.5.1.                   Approve the Loading Schedule for the next calendar year
by entering into the Addendum to the present Agreement before December 31 of the
present year once the Loading Schedule and the Maintenance Schedule for the next
calendar year have been approved subject to provisions of clauses 2.1.9 and
2.3.5 of the Agreement.

 

3.                                      Arrangement and control procedures of
technical equipment

 

3.1.              Control of operation performance of the Performer’s technical
equipment shall be made in accordance with regulations of Section 11 herein.

 

3.2.                  Control of performance of the Performer’s technical
equipment and of TV image quality with interruption of rendering Services shall
be made during the scheduled maintenance operations as agreed by the Parties in
the Maintenance Schedule.

 

Control of performance of the Performer’s technical equipment and of TV image
quality with no interruption of rendering Services shall be made at:

 

· joint control instrumentation upon the Customer’s preliminary request
forwarded to the Performer not less than 72 hours prior to such instrumentation;

 

· joint field instrumentation to clarify (determine) the coverage areas of the
Performer’s technical equipment upon the Customer preliminary request forwarded
to the Performer not less than 72 hours prior to such instrumentation;

 

· on-air control in accordance with the regulations of Section 11 herein.

 

Refuse to carry out joint instrumentation shall be forwarded to the Customer not
less than 24 hours prior to the agreed date specifying the new date of joint
instrumentation subject to approval.

 

3.3.                            If there are deviations of the Customer’s TV
Channel signal to the Performer’s telecommunication network, the claims on
operation of the Performer’s technical equipment as regards to the
aforementioned deviations shall not be accepted. In such case the Performer
shall send to the Customer a notification on the matter within 1 (one) hour from
such deviations have taken place which shall specify the deviated value.

 

3.4.                             Results of joint instrumentation shall be made
in form of Protocol of instrumentation which shall be signed by the
representatives of the Performer and the Customer authorized by Power of
Attorneys, in two copies, one for each Party.

 

If either Party fails to attend the joint instrumentation the other Party shall
make it independently and the Protocol of instrumentation shall therefore be
valid if signed by one Party.

 

3.5.              If instrumentation is made by the equipment which has not
passed state certification and check, such instrumentation shall be deemed null
and void.

 

3.6.                            The Customer shall be entitled to engage
representatives of Radiofrequency Center of the relevant federal okrug to
participate in joint instrumentation of the Performer’s technical equipment.

 

5

--------------------------------------------------------------------------------


 

The Customer shall inform the Performer of the date of instrumentation of the
Performer’s technical equipment with the assistance of representatives of
Radiofrequency Center of the relevant federal okrug not later than 30 (thirty)
calendar days prior to such date.

 

The Performer shall be obliged to ensure the possibility to carry out joint
instrumentation of the Performer’s technical equipment with the attendance of
representatives of Radiofrequency Center of the relevant federal okrug,
including by providing access to the Performer’s technical equipment.

 

4.                                      Arrangement procedures for Services
commencement date

 

4.1.                             The Customer shall be entitled to participate
in the work of the Commission on putting the new Performer’s technical equipment
into service as regards to check its performance and approvals as well as to
sign the documents of the Commission.

 

The Performer shall submit to the Customer the written notification on the date
of Commission on putting the Performer’s technical equipment into service not
less than 10 (ten) days prior to the date when it starts its work.

 

4.2.                             The Performer shall submit to the Customer the
written notification to agree on the date of commencement of and payment for
Services on the Performer’s technical equipment put into service specified in
the Loading Schedule for the present year, and such notification shall include
the list of Services, list of the Performer’s technical equipment, place of its
installation and characteristics (HQTV, power), Services commencement date, as
well as reference to the electronic database containing the following documents
which confirm putting the Performer’s technical equipment into service and the
Performer’s right to render communication Services:

 

· The documents that confirm putting the telecommunications facility into
service, including the Acceptance Deed of the finished facility issued by the
Commission (form KS-14);

 

· Protocols of instrumentation of performance of the Performer’s technical
equipment;

 

· Permission on radiofrequencies and radiofrequency channels (for transmitting
technical equipment of the Performer);

 

· Registration certificate for radio electronic equipment (for transmitting
technical equipment of the Performer);

 

· Telecommunication network diagram with the use of the Performer’s technical
equipment to be put into service;

 

· Maintenance and Overhaul Schedule of the Performer’s technical equipment to be
put into service up to the end of the present year;

 

· Estimated coverage area layout for the Single-Frequency Network and
transmitting technical equipment which is not the part of the Single-Frequency
Network, in electronic form and in agreed format indicating the performance used
at calculations and population of coverage area;

 

· Protocol of settings of the Single-Frequency Network taking into account the
new Performer’s technical equipment to be put into service.

 

4.3.                             When arranging the Services commencement and
payment date as regards to technical equipment of other communication operators
(co-performers) put into service, the Performer shall submit to the Customer the
necessary approvals subject to clause 4.2 of the Agreement according to the type
of the rendered Services, communication network layout, Maintenance and Overhaul
Schedule up to the end of the present year.

 

4.4.                             The Customer shall submit to the Performer
within 7 (seven) business days from the date of receipt thereof (clause 4.2
herein) the written notification contacting the Customer’s consent to initiate
payment of the Performer’s Services rendered with the help of technical
equipment indicated in the relevant notification from the Performer either its
reasonable refusal. Grounds for refusal can be the following exclusively:
non-provision of documents by the Performer which are necessary for agreement
upon the Services commencement date (clause 4.2, 4.3 of the Agreement), or
performance mismatch of the Performer’s technical equipment subject to
regulation requirements.

 

4.5.                             If the Customer fails to submit to the
Performer the notification containing the consent to initiate the payment of the
Performer’s services or reasonable refusal to initiate the

 

6

--------------------------------------------------------------------------------


 

payment of Services (clause 4.4 of the Agreement) in period set forth in clause
4.4 herein, the consent to initiate the payment of the Performer’s Services
specified in the aforementioned notification (clause 4.2 of the Agreement) shall
be deemed received by the Performer.

 

4.6.                             Services rendered at the Performer’s technical
equipment to be put into service shall be accepted for payment from the date
specified in the notification in accordance with clause 4.2 herein, but not
earlier than the date of approval of the Acceptance Deed of the finished
telecommunication facility.

 

The notification duly signed and sent by the Customer containing the Customer’s
approval to initiate the payment of the Performer’s Services taking into account
the provisions of clause 4.5 of this Agreement shall be the grounds for
commencement of and payment for the Performer’s Services.

 

4.7.                             Notification to the Performer (clause 4.2
herein) and notification of the Customer (clause 4.4 herein) shall be forwarded
by the Parties as set forth in clause 10.4.1 herein.

 

4.8.                             The Performer shall make measurements of actual
coverage area of the Single-Frequency Networks and the Performer’s transmitting
technical equipment within the first year of operation of the Performer’s
transmitting technical equipment used for rendering TV broadcasting services in
localities with population of more than 100000 people, and within two years from
the commencement date of operation of the Performer’s technical equipment used
for rendering TV broadcasting services in localities with population from 50000
to 100000 people. Actual coverage area layout shall be sent to the Customer in
electronic form as agreed in the working format.

 

5.                                      Terms and procedures of settlement

 

5.1.                               The calculation of cost of the rendered
Services shall be made in accordance with tariffs approved by the Performer and
indicated in the Loading Schedule.

 

The Loading Schedule includes the monthly amount of the Customer’s reimbursement
of the Performer’s expenses on lease of the satellite resource and TV Channel’s
signal flow channel as a part of single digital signal to the satellite vehicle,
necessary to test the operation of the Performer’s technical equipment.

 

The Value Added Tax (VAT) shall be calculated and paid in accordance with
Russian legislation.

 

If there are any changes to the VAT amount, the payment amount for the
Performer’s Services shall be changed accordingly from the date of such changes
take effect with no additional approval.

 

5.2.                               The Performer’s Decree on approval of tariffs
for the relevant calendar year shall be sent by the Performer to the Customer as
provided for in clause 10.4 herein:

 

· for 2013 — not later than March 14, 2013;

 

· for subsequent years — not later than October 1 of the present year.

 

5.3. The amount of tariffs for Services may be changed not more than once a
calendar year, provided that the adjustment of the Performer’s tariffs shall be
acceptable within the limits of adjustment of tariffs for the similar services
approved by the Federal Tariff Service.

 

5.4. The Performer shall send the Customer the calculation of estimated cost of
Services for the relevant month and the invoice for the advance payment in
amount of 50 (fifty) percent from the estimated cost of Services per month on a
monthly basis but not later than on 10 (tenth) day of the settlement month.

 

5.5. The Performer shall submit to the Customer the Protocol of results of
technical equipment operation for the settlement month, the invoice as of the
final day of the settlement month, Services Deed for the settlement month in two
copies, calculation of price of the rendered Services for the settlement month
and the account of difference between the actual price of Services specified in
the Services cost calculation and the amount of advance payment (clause 5.4
herein) not later than on 10 (tenth) day of the month following the settlement
month. The Customer shall return to the Performer one signed copy of the
Services Deed or notes thereto not later than 20 (twenty) calendar days from the
date of receipt thereof. If the Customer fails to submit the

 

7

--------------------------------------------------------------------------------


 

signed Service Deed or notes thereto in due time the Performer’s Services shall
be deemed accepted by the Customer as specified in the relevant Service Deed.

 

The form of the document “Protocol of results of technical equipment operation”
shall be included as Attachment 7 hereto.

 

5.6. The Customer shall pay the invoices specified in clauses 5.4., 5.5., 5.9
herein within 10 (ten) business day from the date of receipt thereof.

 

5.7. The Customer shall pay for the actual time of Services indicated in the
Loading Schedule and accepted for payment as per Section 4 hereof in accordance
with the approved tariffs.

 

5.8. The Customer shall not pay for the interruptions in Services under the
Agreement regardless of reasons thereof except for the same have occurred due to
the Customer.

 

5.9. The Customer shall reimburse the Performer’s expenses on lease of the
satellite resource and communication channel to transmit the TV Channel’s signal
as a part of single digital signal to the satellite vehicle in accordance with
the Loading Schedule prior to the date of  commencement by the Performer and
payment by the Customer for the Services related to transmission of the TV
Channel’s signal to the transmitting technical equipment and on-air digital
ground-based transmission of the TV Channel with the use of receiving and
transmitting equipment of the Performer installed in the relevant time zone of
broadcast (Attachments 3 and 4 herein).

 

The Performer shall forward to the Customer the reimbursement invoice, the
invoice, the deed and the documents that confirm the expenses for the settlement
month on a monthly basis before 10 (tenth) day of the month following the
settlement month.

 

5.10. The cost of Services under the Agreement for 2013 in accordance with the
Loading Schedule comprises 107 803 670.45 (one hundred and seven million eight
hundred and three thousand six hundred seventy) rubles 45 kopecks, including VAT
16 444 627.70 (sixteen million four hundred forty four thousand six hundred
twenty seven) rubles 70 kopecks.

 

The cost of Services for subsequent years shall be determined in form of
Addendum to this Agreement.

 

The cost of the Performer’s Services may vary subject to the terms of the
Agreement.

 

8.                                      Entry into, duration and termination of
Agreement

 

8.1.         The present Agreement shall become effective when signed by the
Parties. The validity of the Agreement shall apply to the Parties’ relations
hereunder, which arise as of March 1, 2013.

 

8.2.         The present Agreement shall be valid through March 31, 2023.

 

8.3.         If neither Party claims the renewal of the Agreement one month
prior to its termination the effective period of this Agreement shall be
extended to the next calendar year and such effective period may be extended
indefinitely for the subsequent years.

 

8.4.         The Performer shall render Services from the date agreed by the
Parties as per Section 4 hereof to the date of termination of this Agreement.

 

8.5.         Early termination of the Agreement shall be allowed in accordance
with the current Russian legislation. In case of early termination the
Terminating Party shall inform the other Party in written not later than 6 month
prior to the termination.

 

8.6.         In case of termination the Parties shall undertake to settle for
the actually rendered Services in accordance with Section 5 and 6 of the
Agreement.

 

9.                                      Resolution of disputes

 

9.2.                             All disputes and differences between the
Parties which may arise out of this Agreement shall be settled in accordance
with Russian legislation in the Arbitration Court of Moscow.

 

9.3.                             In all other matters not stipulated in this
Agreement the Parties shall refer to the current Russian legislation.

 

8

--------------------------------------------------------------------------------
